

117 SRES 62 ATS: Congratulating the Tampa Bay Buccaneers, and the loyal fans of the Tampa Bay Buccaneers, for becoming Super Bowl LV champions.
U.S. Senate
2021-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 62IN THE SENATE OF THE UNITED STATESFebruary 13, 2021Mr. Rubio (for himself and Mr. Scott of Florida) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Tampa Bay Buccaneers, and the loyal fans of the Tampa Bay Buccaneers, for becoming Super Bowl LV champions.Whereas, on Sunday, February 7, 2021, the Tampa Bay Buccaneers (referred to in this preamble as the Buccaneers) won Super Bowl LV to become the champion of the National Football League (referred to in this preamble as NFL) for the 2020 NFL season by defeating the Kansas City Chiefs (referred to in this preamble as the Chiefs) by a score of 31 to 9;Whereas the Buccaneers won—(1)the second Super Bowl in the franchise history of the Buccaneers; (2)the NFL Wild Card by defeating the Washington Football team by a score of 31 to 23 on January 9, 2021; (3)the National Football Conference (referred to in this preamble as the NFC) South division playoff game by defeating the New Orleans Saints by a score of 30 to 20 on January 17, 2021; and (4)the NFC Championship by defeating the Green Bay Packers by a score of 31 to 26 on January 24, 2021;Whereas quarterback Tom Brady completed 21 of 29 passes and threw for 201 yards with 3 touchdowns and zero interceptions, and earned the Super Bowl Most Valuable Player award, his fifth such award and the most Super Bowl Most Valuable Player awards of all time;Whereas the first touchdown pass by Tom Brady of Super Bowl LV was caught by tight end Rob Gronkowski, setting a record for most passing touchdowns by a quarterback-pass catcher tandem in NFL history;Whereas the second touchdown pass by Tom Brady was caught by Rob Gronkowski, who had 6 receptions for 67 yards and 2 touchdowns;Whereas the third touchdown pass by Tom Brady was caught by wide receiver Antonio Brown, his first Super Bowl touchdown;Whereas running back Leonard Fournette carried the ball 16 times, rushed for 89 yards, had 4 receptions for 46 yards, and scored the fourth touchdown of the game by the Buccaneers by rushing 27 yards to the end zone, tying an NFL record by scoring touchdowns in all 4 postseason games;Whereas running back Ronald Jones III carried the ball 12 times and rushed for 61 yards;Whereas wide receiver Mike Evans had 1 reception for 31 yards;Whereas Cameron Brate had 3 receptions for 26 yards;Whereas Antonio Brown had 5 receptions for 22 yards and a touchdown;Whereas wide receiver Chris Godwin had 2 receptions for 9 yards;Whereas kicker Ryan Succop successfully made a 52 yard field goal and 4 extra points;Whereas the defense of the Buccaneers locked down the offense of the Chiefs, holding them to just 3 field goals and zero touchdowns;Whereas linebacker Devin White led the defense of the Buccaneers with 8 tackles and 4 assists;Whereas linebacker Lavonte David had 6 tackles;Whereas cornerback Antoine Winfield Jr. had 4 tackles, 2 assists, and 1 interception;Whereas cornerback Jamel Dean had 4 tackles;Whereas cornerback Sean Bunting had 3 tackles and 3 assists;Whereas defensive end Jason Pierre-Paul had 3 tackles;Whereas cornerback Carlton Davis had 2 tackles and 2 assists;Whereas safety Mike Edwards had 2 tackles and 2 assists;Whereas safety Jordan Whitehead had 2 tackles;Whereas defensive tackle Ndamukong Suh led the Buccaneers with 1.5 sacks and had 1 tackle and 1 assist;Whereas outside linebacker Shaquil Barrett had 1 sack and 1 tackle;Whereas outside linebacker Cameron Gill had half a sack and 1 assist;Whereas nose tackle Vita Vea had 1 tackle;Whereas nose tackle Steve McClendon had 1 tackle; andWhereas the entire Buccaneers roster contributed to the Super Bowl LV victory, including A.Q. Shipley, Aaron Stinnie, Alex Cappa, Ali Marpet, Andrew Adams, Anthony Nelson, Antoine Winfield Jr., Antonio Brown, Antony Auclair, Benning Potoa'e, Blaine Gabbert, Bradley Pinion, Cam Gill, Cameron Brate, Carlton Davis, Chris Godwin, Codey McElroy, Cyril Grayson, Deiondre’ Hall, Deone Bucannon, Devin White, Donovan Smith, Drew Stanton, Earl Watford, Garrison Sanborn, Greg Joseph, Herb Miller, Jack Cichy, Jamel Dean, Jason Pierre-Paul, Javon Hagan, Jaydon Mickens, Jeremiah Ledbetter, Joe Haeg, John Franklin, John Molchon, Jordan Whitehead, Josh Pearson, Josh Wells, Justin Watson, Ke’Shawn Vaughn, Kendall Beckwith, Kenjon Barner, Kevin Minter, Khalil Davis, Kobe Smith, Kyle Love, Lavonte David, LeSean McCoy, Leonard Fournette, Matt Wile, Mike Edwards, Mike Evans, Nasir Player, Ndamukong Suh, O.J. Howard, Orion Stewart, Pat O’Connor, Quinton Bell, Rakeem Nunez-Roches, Rob Gronkowski, Ronald Jones III, Ross Cockrell, Ryan Griffin, Ryan Jensen, Ryan Smith, Ryan Succop, Scott Miller, Sean Murphy-Bunting, Shaquil Barrett, Steve McLendon, T.J. Logan, Tanner Hudson, Ted Larsen, Tom Brady, Travis Jonsen, Tristan Wirfs, Tyler Johnson, Vita Vea, William Gholston, and Zach Triner: Now, therefore, be itThat the Senate—(1)congratulates the Tampa Bay Buccaneers, and the loyal fans of the Tampa Bay Buccaneers, for becoming Super Bowl LV champions; and(2)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—(A)the Tampa Bay Buccaneers;(B)the general manager of the Tampa Bay Buccaneers, Jason Licht; and(C)the head coach of the Tampa Bay Buccaneers, Bruce Arians. 